Citation Nr: 9913789	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-01 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated 10 
percent disabling. 

2.  Entitlement to an increased (compensable) rating for a 
service-connected scar of the right distal thigh/knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which granted an increased 10 
percent rating for a service-connected right knee disability, 
and which denied an increased (compensable) rating for a scar 
of the right distal thigh/knee; the veteran appealed for 
higher ratings.  A personal hearing was requested and 
scheduled, but by a letter dated in March 1998, the veteran 
withdrew his hearing request.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
(including traumatic arthritis, status post fracture of the 
proximal fibula and a medial meniscectomy) is productive of 
no instability and no more than overall slight impairment; 
range of motion of the right knee is 0 degrees of extension 
to 120 degrees of flexion.

2.  The veteran's service-connected scar of the right distal 
thigh/knee is well-healed, not symptomatic, and produces no 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 
5010, 5258, 5259, 5260, 5261, 5262 (1998).

2.  The criteria for a compensable rating for a scar of the 
right distal thigh/knee have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, Codes 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1979 to May 
1986.  A review of his service medical records shows that he 
incurred multiple injuries in a May 1980 automobile accident, 
including a fracture of the right proximal fibula and skin 
lacerations of the right anterior thigh and the right lateral 
knee.  He later incurred a medial meniscal tear of the right 
knee while playing football, and underwent an arthroscopic 
partial medial meniscectomy in October 1982.  The March 1986 
service separation examination found the lower extremities 
were normal with the exception of a scar on the lateral 
aspect of the right knee.

In a July 1987 decision, the RO established service 
connection, in pertinent part,  for residuals of a fracture 
of the right proximal fibula, with a 0 percent rating, and 
for a scar of the lateral aspect of the right knee, with a 0 
percent rating.

A medical record from a private hospital dated in February 
1993 reflects that the veteran complained of pain in his 
hips, knees, and wrists.  The examiner noted findings 
referable to the left knee; no findings were noted with 
respect to the right leg.

In June 1997, the veteran submitted claims for increased 
ratings.  He asserted that during service, in 1980, he 
incurred injuries including loss of thigh muscle, and two 
fractures of the right leg.  He said his leg and knee had 
irritated him since service, and were aggravated by his 
current job.

At a July 1997 VA examination of the right knee, there was no 
effusion, and no varus or valgus angulation or shortening of 
the joint.  There was minimal crepitance with active flexion 
and extension of the knee, diffuse medial joint line 
tenderness and a palpable femoral osteophyte along the medial 
femoral condyle.  A patella grind test was negative.  The 
knee was stable to varus and valgus stress and a Lachman's 
test was negative.  Range of motion of the right knee was 
from 0 to 120 degrees.  There was a 4-centimeter by 2-
centimeter scar over the distal lateral aspect of the right 
thigh just above the knee, with no keloid formation, no 
abnormal skin changes, and no adherence to subcutaneous 
tissue.  It was not inflamed or tender to palpation, and did 
not interfere with his range of motion.  An X-ray study of 
the right knee showed medial joint space narrowing of the 
knee, visible osteophytosis of the medial proximal fibula and 
femoral condyle.  The diagnostic assessment was medial 
compartment degenerative joint disease of the right knee.

In a July 1997 decision, the RO recharacterized the veteran's 
service-connected right knee orthopedic disability as 
traumatic arthritis of the right knee, status post fracture 
of the proximal "tibia" [actually fibula] and a medial 
meniscectomy, and assigned an increased 10 percent rating.  
The RO recharacterized the service-connected right leg scar 
as a scar of the distal right thigh, and a 0 percent rating 
was continued. 

By statements submitted in 1997 and 1998, the veteran 
complained of right knee pain and said he planned to have 
knee surgery.  In a 1998 written presentation, the veteran's 
representative asserted that a separate compensable 
evaluation should be assigned for the veteran's arthritis of 
the right knee.

II.  Analysis

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A.	Increased Rating for a Right Knee Disability

The veteran's right knee disability is currently rated 10 
percent and includes traumatic arthritis of the right knee, 
status post fracture of the proximal fibula and a medial 
meniscectomy.

There is no evidence of ongoing treatment for a right knee 
disability, and the only recent medical evidence of record is 
the report of a July 1997 VA examination of the right knee, 
which shows that there was no effusion, and no varus or 
valgus angulation or shortening of the joint.  There was 
minimal crepitance with active flexion and extension of the 
knee, diffuse medial joint line tenderness and a palpable 
femoral osteophyte along the medial femoral condyle.  A 
patella grind test was negative.  The knee was stable to 
varus and valgus stress and a Lachman's test was negative.  
Range of motion was from 0 to 120 degrees.  The diagnostic 
assessment was medial compartment degenerative joint disease 
of the right knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Under the criteria pertaining to degenerative 
arthritis, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

A 0 percent rating is provided for limitation of flexion of 
the leg to 60 degrees, a 10 percent rating is assigned for 
flexion limited to 45 degrees, and a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.

A 0 percent rating is provided when extension of the leg is 
limited to 5 degrees, a 10 percent rating is assigned when 
extension is limited to 10 degrees, and a 20 percent rating 
is assigned when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.

At the latest VA examination the veteran's right knee range 
of motion was 0 degrees (full) extension and 120 degrees 
(slight limitation) of flexion.  If the disability were 
strictly rated under the criteria pertaining to limitation of 
motion, a noncompensable evaluation would be assigned.  Codes 
5260, 5261.  The presence of X-ray evidence of arthritis and 
at least some limitation of flexion, however, supports the 
current 10 percent rating under the arthritis codes.  Codes 
5003, 5010.  There is no evidence that pain on use of the 
right knee results in additional limitation of motion to the 
extent necessary for a higher rating of 20 percent under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  When a 
diagnostic code does not provide for a noncompensable rating, 
and the requirements for a compensable rating are not shown, 
a 0 percent rating is to be assigned.  38 C.F.R. § 4.31.  The 
1997 VA examination showed no instability of the right knee, 
and thus a compensable rating under Code 5257 is not 
warranted.

The veteran's representative requests a separate evaluation 
for arthritis of the right knee.  The medical evidence shows 
right knee arthritis.  According to VA General Counsel 
opinions, under certain circumstances, separate ratings may 
be assigned for a knee disability under Codes 5003 and 5010 
(arthritis, confirmed by X-rays, to be rated based on 
limitation of motion) and Code 5257 (instability), without 
violating the rule against pyramiding of ratings (38 C.F.R. § 
4.14).  VAOPGCPREC 9-98 and 23-97.  However, separate ratings 
may not be assigned in this case as the veteran does not have 
instability of the right knee, and thus a separate 
compensable rating for instability is not permitted. 

The veteran's right knee disability includes a history of 
fracture of the proximal fibula (i.e., near the knee).  
Impairment of the fibula, with malunion, is rated 10 percent 
when there is slight knee impairment, and it is rated 20 
percent when there is moderate knee impairment.  38 C.F.R. 
§ 4.71a, Code 5262.  The evidence indicates that the old 
proximal fibula fracture healed without malunion and, even if 
malunion were currently shown, there is no indication that it 
has produced more than a slight knee impairment.  There is no 
basis to increase the veteran's current 10 percent rating for 
his right knee disorder under Code 5262.

The veteran's right knee disability also includes a history 
of a medial meniscectomy.  A maximum 10 percent rating (which 
the vetern already has) is permitted for a symptomatic knee 
condition following removal of a semilunar cartilage.  
38 C.F.R. § 4.71a, Code 5259.  The recent medical evidence 
does not show that he has a dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint; and thus a higher rating of 20 percent under 
38 C.F.R. § 4.71a, Code 5258 is not warranted.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the current 10 percent 
rating for the right knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.	Increased Rating for a Scar of the Right Distal 
Thigh/Knee

The relevant rating codes pertaining to scars provide for a 
10 percent rating for superficial scars which are poorly 
nourished with repeated ulceration (38 C.F.R. § 4.118, Code 
7803), or which are tender and painful on objective 
demonstration (Code 7804).  When these requirements are not 
shown, a 0 percent rating is to be assigned.  38 C.F.R. § 
4.31.  Scars may also be rated on the basis of any limitation 
of function of the body part which they affect (Code 7805).

There are no recent treatment records concerning a scar of 
the right distal thigh/knee, and the 1997 VA examination 
demonstrates that the scar is well-healed, not poorly 
nourished with repeated ulceration, and not tender and 
painful on objective demonstration.  Moreover, the medical 
evidence does not demonstrate any limitation of function of 
the right thigh or knee resulting from the scar.  Hence, the 
current noncompensable evaluation is proper and an increased 
rating for a scar of the right distal thigh/knee is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
his claim for a compensable rating for a scar of the right 
distal thigh/knee must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An increased rating for a right knee disability is denied.

An increased rating for a scar of the right distal thigh/knee 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

